DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 19 are objected to because of the following informalities:  The word pattern is misspelled as “patter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-10, and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura USPG Pub. No.: US 2017/0054878 in view of Asai et al. USPG Pub No.: US 2016/0004943.
Regarding Claim 1, Takemura teaches an image forming apparatus (see figure 1) comprising: 
an image forming unit (figure 1, 120-123) configured to form an image on an image carrier (106) based on an image forming condition; 
a transfer unit (114) configured to transfer the image from the image carrier to a recording medium; 
a fixing unit (160) configured to fix the image on the recording medium; 
a reader (200) configured to read the image on the recording medium downstream of the fixing unit in a conveyance direction in which the recording medium is conveyed; and 
a controller (300) configured to: 
control the image forming unit to form the image and a pattern image (CPU 313 in conjunction with 318 and 102, seen in figure 3, ultimately controls the image forming unit to form a pattern image [0059]-[0060]); 
control the transfer unit to transfer the image and the pattern image to a same recording medium [0044]-[0046]; 
control the fixing unit to fix the image and the pattern image on the same recording medium [0048]; 
control the reader to read the pattern image on the same recording medium (see [0066] for operation of the spectral sensor and see [0106] with figure 12 which teaches measuring, or reading, by use of spectral sensor); and 
generate the image forming condition based on a result of the patter image read by the reader, wherein (while many image forming conditions are generated based on a result of an image pattern, as seen in figures 5, 12, and 14a-14b, in particular a LUT is generated with respect to conditions such as color profile and density, as seen in figure 5), in a case where a plurality of images is formed on a plurality of recording media of a same type (see figure 16 in which the recording media is the same type), the controller acquires a result of a first recording medium read by the reader, the first recording medium on which a first image included in the plurality of images and a first pattern image are formed (the result of a first image of a first sheet is clearly analyzed, which is seen throughout the figures). 
Takemura is silent in explicitly teaching to determine, based on the result of the first recording medium read by the reader, whether to perform processing to generate the image forming condition based on a result of a second pattern image read by the reader, the second pattern image being on a second recording medium, the second recording medium on which a second image included in the plurality of images is to be formed, the second recording medium being subsequent to the first recording medium.
However, Asai teaches to determine, based on the result of the first recording medium read by the reader, whether to perform processing to generate the image forming condition based on a result of a second pattern image read by the reader, the second pattern image being on a second recording medium, the second recording medium on which a second image included in the plurality of images is to be formed, the second recording medium being subsequent to the first recording medium (see figures 3A and 3B in which a determination is made on the print information of a second sheet based on the data and processing of the first sheet’s image).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the control of Takemura with that of Asai such that a subsequent sheet with a second image is to be formed or not in order to account for errors or discrepancies in the print data of a prior image of a prior printed sheet (as demonstrated in Asai, figures 3A and 3B). 
Regarding Claims 10 and 16, the device as recited in claim 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the apparatus because the recited method steps will be performed during normal operation of the apparatus.  Therefore, Claims 10 and 16 are also rejected.
Regarding Claim 3, Asai, as applied above, teaches wherein, in response to determination by the controller not to perform the processing to generate the image forming condition based on the result of the second pattern image read by the reader, the second pattern image being on the second recording medium, the controller controls the reader not to read the second pattern image on the second recording medium (see figure 3B, Asai teaches this because the image is never formed). 
Regarding Claim 6, Takemura teaches the image forming apparatus according to claim 5, wherein the plurality of areas includes a first area and a second area different from the first area in the conveyance direction (see figure 16).
Regarding Claim 7, Asai, as applied above, teaches wherein, with a difference in density detected by the reader between a plurality of areas on the first recording medium greater than or equal to a threshold (figure 3B, the threshold triggers the error message), the plurality of areas in which the first pattern image is not formed, the controller does not generate the image forming condition based on the reading result of the second pattern image read by the reader, the second pattern image being on the second recording medium, the second recording medium on which the second image is formed (see figures 3A and 3B, Asai teaches this because the image is never formed).
Regarding Claim 8, Takemura teaches the image forming apparatus according to claim 1, wherein the image forming unit includes a light source configured to expose a photosensitive member to a laser beam to form an electrostatic latent image, and a development roller configured to develop the electrostatic latent image on the photosensitive member, and wherein the image forming condition includes intensity of the laser beam (see figure 1, 3A, 3B, and [0066]).
Regarding Claim 9, Takemura teaches the image forming apparatus according to claim 1, wherein the image forming unit includes a conversion unit configured to convert image data based on a conversion condition as the image forming condition (figure 14A, S305, S315).
Regarding Claim 15, Takemura teaches the method according to claim 10, wherein the forming includes exposing a photosensitive member to a laser beam to form a latent image, and developing the latent image on the photosensitive member, and wherein the image forming condition includes intensity of the laser beam (see figure 1, 3A, 3B, and [0066]).
Allowable Subject Matter
Claims 2, 4-5, 11, 12-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852